COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                               §
 DAMON MARKIETH ASBERRY,                                      No. 08-15-00058-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                       Criminal District Court No. 3
                                               §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                               §
                  Appellee.                                     (TC# 1347455D)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgments. We therefore affirm the judgments of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 4TH DAY OF DECEMBER, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.